—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered September 27, 1996, convicting defendant, after a jury trial, of robbery in the third degree and, sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The trial court’s Sandoval ruling, in which it, inter alia, allowed the prosecutor to inquire with respect to the underlying *543facts of defendant’s youthful offender adjudication in connection with his possession of a stolen car was a proper exercise of discretion (see, People v Gray, 84 NY2d 709, 712). The underlying facts of such adjudication, based upon possession of stolen property, bear heavily upon a defendant’s credibility (People v Arroyo, 194 AD2d 406, 407). The prosecutor’s cross-examination of defendant regarding the underlying facts of the adjudication was not excessively detailed or otherwise improper given defendant’s evasiveness. The fact that defendant volunteered on both direct and cross-examination that he had received youthful offender treatment opened the door to further inquiry along these lines (compare, People v Cook, 37 NY2d 591, 595-596).
We find that the court’s charge as a whole conveyed the appropriate standards regarding reasonable doubt (see, People v Coleman, 70 NY2d 817). Concur — Williams, J. P., Lerner, Rubin and Saxe, JJ.